Citation Nr: 0031861	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.

By rating decision in September 1958, the Newark, New Jersey 
RO denied service connection for a heart disorder.  The 
veteran was notified of that decision by letter dated that 
same month; however, he failed to file a timely appeal 
therefrom and that action became final.

In June 1996, the veteran requested that the claim for 
entitlement to service connection for a heart disorder be 
reopened.  This case comes before the Board on appeal from a 
January 1997 rating decision by the Newark, New Jersey RO, 
which held that new and material evidence had not been 
submitted to reopen the veteran's claim.  This case was 
before the Board in June 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  Entitlement to service connection for a heart disorder 
was denied by rating decision dated in September 1958; the 
veteran did not appeal this denial.

2.  Additional evidence submitted since September 1958 does 
not tend to show the presence of current disability related 
to service and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A September 1958 rating decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. 
§§ 1131, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 3.307, 3.309, 20.302(a), 20.1103 (1999).

2.  Evidence received since September 1958 is not new and 
material, and the veteran's claim for service connection for 
a heart disorder has not been reopened.  38 U.S.C.A. §§ 1131, 
5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1958 rating decision denied entitlement to 
service connection for a heart disorder.  Although the 
veteran was given written notification of this determination 
that same month, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 
(1999).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski , 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the September 1958 rating decision, the 
evidence for consideration included the veteran's service 
medical records, private treatment records dated from 1957 to 
1958, a VA examination report dated in February 1958 and a VA 
hospitalization report dated in August 1958.  The service 
medical records include: February 1956 and March 1956 ECG 
records, which note abnormal findings of an inverted T wave; 
a March 1956 service medical record that notes the veteran's 
complaints of recurrent left chest pain and some dyspnea on 
exertion, as well as a history of abnormal ECG; an April 1956 
cardiac clinic report that notes an unusual ECG, no 
hypertension, no friction rub, no significant murmurs, 
cardiac fluoroscopy within normal limits and the examiner's 
impression that there was no evidence of heart disease; and a 
June 1957 pre-discharge examination report that is negative 
for complaints or findings of a heart disorder.  The private 
treatment records note that ECGs revealed T wave 
abnormalities.  In the private physician's opinion, these 
abnormalities were not diagnostic, but were compatible with 
myocardial damage of coronary origin.  The 1958 VA 
examination report notes the veteran's complaints of 
shortness of breath, x-rays findings of a normal chest and a 
diagnosis of abnormal ECG without clinical evidence of heart 
disease.  The 1958 VA hospitalization report notes the 
veteran's complaints of chest pain and shortness of breath, 
abnormal ECG findings and a diagnosis of non-cardiac pain in 
the thorax.  The examiner stated that the veteran's ongoing 
chest pain was not organic in nature; rather, the ECG 
abnormalities were functional in origin, probably due to 
autonomic nervous system dysfunction.

Upon consideration of this evidence, the RO denied service 
connection for a heart disorder, holding that evidence was 
negative for a current diagnosis of organic heart disease 
related to service.  The September 1958 rating decision was 
not appealed and became final.

In June 1996, the veteran requested that the claim for 
entitlement to service connection for a heart disorder be 
reopened.  The newly submitted evidence includes: service 
medical records received by the RO in June 1997; a letter 
written by the veteran's wife in 1956; a VA hospitalization 
report dated in August 1958; the veteran's Form W-2, 
Withholding Tax Statement, from 1958; private treatment 
records dated from 1994 to 1996; an August 1996 VA 
examination report; a transcript of a June 1997 personal 
hearing; VA treatment records dated from 1996 to 1997; and a 
statement from the veteran's sister-in-law received by the RO 
in June 1997.

The Board notes that in June 1997, the veteran submitted 
copies of service medical records in support of his claim to 
reopen.  These service medical records are duplicative of 
those considered by the RO in its September 1958 rating 
decision.  Therefore, they do not constitute new and material 
evidence sufficient to reopen the claim of service connection 
for a heart disorder.

The VA hospitalization report dated in August 1958 is also 
duplicative of the report considered by the RO in September 
1958.  Therefore, it does not constitute new and material 
evidence sufficient to reopen the claim of service connection 
for a heart disorder.

The veteran's Form W-2, Withholding Tax Statement, from 1958 
shows that the veteran earned $11.40 from the United States 
Army Reserves.  The statement does not tend to demonstrate 
the onset or aggravation of a heart disorder in service, or 
otherwise relate a heart disorder to service.  As this 
statement is not material to the claim at hand, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

The private treatment records dated from 1994 to 1996 note 
that the veteran was seen for various complaints, including a 
heart disorder.  Specifically, the veteran was seen in 
September 1994 with complaints of chest pain, some discomfort 
in the neck and shortness of breath for several days.  
Impression included unstable angina, coronary atherosclerotic 
heart disease and hypertension.  In August 1995, the exercise 
portion of a stress test failed to reveal any definitive 
evidence of myocardial ischemia; the thallium stress spect 
scan revealed an inferior wall defect consistent with 
ischemia.  The veteran was seen in April 1996 with complaints 
of chest and arm discomfort.  A history of myocardial 
infarction in 1980 was noted.  The veteran underwent 
diagnostic cardiac catheterization; diagnoses included 
hypertension and transient ischemic attack by history.  May 
1996 treatment records note that the veteran underwent 
percutaneous transluminal coronary angioplasty (PTCA), which 
revealed a mild degree of lesion of the left anterior 
descending artery and the right coronary artery.  Thereafter, 
he reported lightheadedness and nausea associated with sharp 
chest pain.  The veteran's history of myocardial infarction 
in 1980 was noted.  Diagnoses included chest pain of unclear 
etiology with mild coronary artery disease.  The veteran was 
seen in June 1996 with complaints of fatigue and chest pain.  
Exercise stress test was abnormal, revealing evidence of 
inferoposterior and lateral infarctions with no evidence of 
peri-infarction ischemia.  The veteran had chest pain at peak 
exercise, which resolved within several seconds.  There were 
no EKG changes to suggest underlying ischemia.  Diagnosis was 
atypical chest pain, status post PTCA.  The treatment records 
do not tend to demonstrate the onset or aggravation of a 
heart disorder in service, or otherwise relate a heart 
disorder to service.  As these records are not material to 
the claim at hand, demonstrating only that the veteran had 
post-service problems, they do not afford a basis upon which 
the veteran's claim may be reopened.

The VA treatment records dated from 1996 to 1997 note that 
the veteran was seen for various complaints, including a 
heart disorder.  Specifically, a January 1996 outpatient 
treatment report notes the veteran's complaints of frequent 
chest pains.  Assessment included coronary artery disease and 
stable angina.  A June 1996 outpatient treatment record notes 
the veteran's history of coronary artery disease with several 
angioplasties.  Assessment was coronary artery disease.  The 
treatment records do not tend to demonstrate the onset or 
aggravation of a heart disorder in service, or otherwise 
relate a heart disorder to service.  As these records are not 
material to the claim at hand, demonstrating only that the 
veteran had post-service problems, they do not afford a basis 
upon which the veteran's claim may be reopened.

The August 1996 VA examination report notes the veteran's 
complaints of periodic chest pain and shortness of breath on 
exertion.  Diagnoses included coronary artery disease, status 
post myocardial infarction and cardiac arrest in 1980.  The 
examination report does not tend to demonstrate the onset or 
aggravation of a heart disorder in service, or otherwise 
relate a heart disorder to service.  As this record is not 
material to the claim at hand, demonstrating only that the 
veteran had post-service problems, it does not afford a basis 
upon which the veteran's claim may be reopened.

In addition, the other newly submitted evidence includes: a 
letter written by the veteran's wife in 1956, received by the 
RO in June 1997; a statement received from the veteran's 
sister-in-law in June 1997; and a transcript from a June 1997 
personal hearing.  In her letter, the veteran's wife noted 
that the veteran had been sick and doctors had not told him 
what was wrong.  In her statement, the veteran's sister-in-
law essentially contended that the veteran wrote to her 
sister and complained about his medical problems during 
service.  She also noted that, following his discharge from 
service, the veteran continued to complain about chest pain.  
In his testimony, the veteran stated that he was treated for 
a heart disorder during his active duty, but was never given 
a diagnosis.  He also stated that he was discharged from his 
reserve obligation early.  He indicated that he was never 
told that that he was discharged because of a heart disorder, 
only that he was no longer physically qualified for service.  
The veteran's wife testified that, during his military 
service, the veteran sent her letters complaining about chest 
pain.  The Board notes that lay assertions of medical 
causation do not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In 
short, because the veteran's opinion, his wife's opinion and 
his sister-in-law's opinion are not supported by medical 
expertise, they are not probative of the issue at hand, 
namely whether the veteran has a current disability that is 
attributable to service.  Therefore, the statements do not 
afford a basis upon which the veteran's claim may be 
reopened.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a heart disorder is not 
reopened.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


